MEMORANDUM **
Rafael Arce-Mendoza appeals from the 72-month sentence imposed following his plea of guilty to possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841, and to importation of methamphetamine, in violation of 21 U.S.C. § 952. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Appellant contends that his guilty plea was not voluntary because the magistrate judge did not ask him whether he was satisfied with the services of his attorney. This contention is unpersuasive. Rule 11 of the Federal Rules of Criminal Procedure does not require the district court to make such an inquiry, and the record does not indicate that appellant was in fact dissatisfied with the services of his attorney.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.